         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CONSTANTINE ANGELOPOULOS,                         )
                                                   )
                                                   )                2:19-CV-01578-CCW
                Plaintiff,                         )
                                                   )
        vs.                                        )
                                                   )
 HDR ENGINEERING, INC.,                            )
                                                   )
                                                   )
                                                   )
                Defendant.                         )

                                   MEMORANDUM ORDER


       AND NOW, this 17th day of November, 2020, upon consideration of Plaintiff

Constantine Angelopoulos’s Motion to Compel Defendant’s Discovery Responses and for the

reasons set forth below, Plaintiff’s Motion is hereby DENIED WITH PREJUDICE.

I.     Background

       Under the original Case Management Order issued by the Honorable Lisa Pupo Lenihan,

ECF No. 17, dated March 31, 2020, all fact discovery was to be completed by August 31, 2020.

Pursuant to this order, “[a]ll interrogatories, depositions and requests for admissions and/or

production of documents shall be served within sufficient time to allow responses to be

completed prior to the close of discovery.” The Court held a Telephone Conference on August

4, 2020. See ECF No. 26. Counsel for Defendant reported that written discovery had been

served on Plaintiff and that Plaintiff’s deposition had been scheduled. Counsel for Plaintiff did

not participate in the Telephone Conference. Id.

       Plaintiff did not serve his First Set of Interrogatories and Request for Production of

Documents on Defendant until August 11, 2020. See ECF No. 28, Ex. A. These requests were
         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 2 of 7




untimely as Defendant’s responses would have been due September 10, 2020—ten days after the

close of discovery. See Nesselrotte v. Allegheny Energy, Civil Action No. 06-01390, 2008 U.S.

Dist. LEXIS 36100, at *5 (W.D. Pa. Apr. 30, 2008) (finding discovery requests propounded less

than 30 days before the close of discovery to be untimely pursuant to Fed. R. Civ. P. 33(b)(2)

and 34(b)(2)). On August 19, 2020, Plaintiff filed motions requesting (1) an extension to the

discovery deadline and (2) leave to propound interrogatories in excess of the number permitted

under the Fed. R. Civ. P. 33. See ECF Nos. 27 and 28.

       The Court held a telephone conference regarding Plaintiff’s motions on August 28, 2020.

ECF No. 31. By orders entered that same day, ECF Nos. 32 and 33, Judge Lenihan extended the

discovery period to October 31, 2020, and Plaintiff was directed to withdraw his prior written

discovery requests and to “resubmit interrogatories limited to 35, with a separate Request for

Product of Documents.” The Court further informed the parties during the August 28 conference

that “no further extensions will be granted” to the discovery period. See ECF No. 34 (Minute

Entry for August 28 Telephone Conference).

       Plaintiff then served his amended interrogatories on September 4, 2020 and his amended

document requests on September 8, 2020. See ECF No. 42 at ¶7. Defendant, pursuant to an

agreement reached by the parties extending the time to respond to Plaintiff’s discovery requests,

served responses to Plaintiff’s document requests on October 12 and 16, 2020, and to Plaintiff’s

interrogatories on October 13, 2020. See id. at ¶¶9-10. Nearly two weeks later, on October 29,

2020, Plaintiff deposed Defendant’s corporate representative. See id. at ¶10. Discovery then

closed on October 31, 2020. See ECF No. 32.

       This case was transferred to the undersigned on October 23, 2020, and this Court held a

Post-Discovery Status Conference on November 2, 2020. See ECF Nos. 35, 37, and 40. During



                                                2
           Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 3 of 7




the Post-Discovery Status Conference, Plaintiff’s counsel advised the Court that he believed the

parties had an outstanding discovery dispute. Plaintiff’s counsel further indicated that he

believed Defendant’s responses to requests for documents and to interrogatories were incomplete

and that he had advised Defendant’s counsel of the same earlier that morning.

        The Court reminded the parties that discovery had closed and that further extensions of

the discovery period would not be granted, but that the Court would address a discovery dispute

if the parties met and conferred on any outstanding disputes and informed the Court of the need

for judicial intervention prior to filing any motions, in accordance with the Court’s Practices and

Procedures.1 The Court orally set a deadline of November 5, 2020 for the parties to complete

their conferral and to inform the Court of the need for judicial intervention. Following the Post-

Discovery Status Conference, the Court entered an order directing the parties to “promptly meet

and confer to resolve any outstanding discovery disputes” and to “advise the Court on or before

November 5, 2020 if any further involvement of the Court is required.” ECF No. 41 (Emphasis

in original). The Court’s Order also expressly advised the parties “to consult and familiarize

themselves with the Court’s Practices and Procedures.” Id.

        On November 13, 2020, more than a week after the deadline set by the Court, and in

noncompliance with the Court’s Practices and Procedures for discovery disputes, Plaintiff filed

the instant Motion to Compel Defendant’s Discovery Responses. See ECF No. 42. In his


1
 In the interest of promoting economy and efficiency in resolving discovery disputes, the Court’s Practices and
Procedures provide that:
         Counsel for the parties must confer on discovery disputes, prior to seeking the Court’s
         intervention. If a discovery dispute cannot be resolved after the parties have conferred in good
         faith, the parties are to jointly contact chambers via telephone, or email the Court’s deputy
         clerk…with a copy to the Court’s paralegal…to schedule a telephonic status conference to discuss
         the dispute. No discovery motions are to be filed until after the conference except in cases of
         emergency as certified by counsel. Absent good cause shown, a failure to follow the above
         procedures shall result in a denial of any discovery motion, without prejudice.
Interim Practices and Procedures, Section III.B.2 (available at:
https://www.pawd.uscourts.gov/sites/pawd/files/Wiegand_Interim_Practices_Oct_2020.pdf).

                                                         3
         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 4 of 7




Motion, Plaintiff seeks to compel (1) a second deposition of Defendant’s corporate

representative; (2) a deposition of “a corporate record keeping representative” to be identified by

Defendant; (3) a deposition of Defendant’s employee, David Watson; and (4) responses to

numerous written discovery requests. See ECF No. 42-1, Proposed Order.

       Exhibits to Plaintiff’s Motion to Compel relate that the parties met and conferred as

follows: Plaintiff’s counsel sent a “deficiency letter” to Defendant “just over an hour before” the

November 2, 2020, status conference “identifying nine ‘issues’ that Plaintiff has with HDR’s

production.” See ECF 42-2, Ex. 4. Defendant responded by e-mail dated November 4, 2020, in

which Defendant attempted to address each issue raised by Plaintiff and supplemented

Defendant’s document production. See id. Plaintiff’s counsel failed to contact the Court on

November 5, 2020, to advise that “further involvement of the Court [was] required.” ECF No.

41. Instead, Plaintiff’s counsel sent counsel for Defendant a draft motion to compel on

November 6, 2020. See ECF No. 42 at ¶ 18. Counsel again discussed the matter on November

10, 2020. See id. At no time prior to the November 13, 2020 Motion to Compel did either party

contact the Court to advise that a discovery dispute remained, and to request court intervention

prior to filing a motion, as required by the Court’s Practices and Procedures and the Court’s

November 2, 2020 Order.

II.    Analysis

       “It is well established that rulings concerning the proper scope of discovery and the

extent to which discovery may be compelled are within the Court’s discretion.” Sears v.

Mooney, No. 1:17-cv-00050, 2018 U.S. Dist. LEXIS 63006, at *6 (M.D. Pa. Apr. 12, 2018)

(citing Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987) (“The conduct of

discovery is a matter for the discretion of the district court and its decisions will be disturbed



                                                  4
         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 5 of 7




only upon a showing of an abuse of this discretion.”)). Indeed, the Third Circuit Court of

Appeals has “long held that ‘matters of docket control and conduct of discovery are committed

to the sound discretion of the district court.’” Reisinger v. City of Wilkes-Barre, 520 Fed.Appx.

77, 80 (3d Cir. 2013).

       Importantly, “in addition to being untimely,” motions to compel filed “after the discovery

deadline are impliedly seeking an amendment to the scheduling order under Federal Rule of

Civil Procedure 16.” Zimmerman v. Edwin A. Abrahamsen & Assocs., P.C., Civil Action No.

15-CV-1174, 2017 U.S. Dist. LEXIS 137629, at *10 (M.D. Pa. Aug. 28, 2017). Pursuant to Rule

16(b), “[a] schedule may be modified only for good cause shown and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4). “Accordingly, [m]otions to [c]ompel filed after the discovery deadline

are untimely and prohibited, absent good cause.” Zimmerman, 2017 U.S. Dist. Lexis 137629 at

*11 (quoting Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., Civil Action No. 09-290, 2013

U.S. Dist. LEXIS 27221, at *8-9 (W.D. Pa. Feb. 28, 2013). To establish such good cause, the

moving party must demonstrate “that the schedule could not have been ‘reasonably…met despite

the diligence of the party seeking thee extension.’” Id. at *11 (citing Williams v. City of York,

Pa., Civ. No. 1:15-CV-0493, 2016 U.S. Dist. LEXIS 60127, at *7 (M.D. Pa. May 6, 2016)).

“With respect to diligence, to establish good cause, the party seeking an extension should show

that more diligent pursuit was impossible.” Trask v. Olin Corp., 298 F.R.D. 244, 268 (W.D. Pa.

2014) (citing Pritchard v. Dow Agro Sciences, 255 F.R.D. 164, 175 (W.D. Pa. 2009) (“The Court

of Appeals will not interfere with the discretion of the district court by overturning a discovery

order absent a demonstration that the court’s actions made it impossible to obtain crucial

evidence, and implicit in such a showing is proof that more diligent discovery was

impossible.”)).



                                                 5
         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 6 of 7




       Discovery deadlines were originally set in this case on March 31, 2020. Plaintiff’s

counsel failed to serve Plaintiff’s First Set of Interrogatories and Request for Production of

Documents until August 11, 2020—more than four months later and less than three weeks before

the close of discovery. After obtaining a 60-day extension to the discovery period and being

advised that no further extensions would be granted, Plaintiff’s counsel again failed to diligently

pursue discovery, only alerting the Court and Defendant of certain alleged deficiencies in

Defendant’s production on November 2—after the close of discovery. Finally, the Court

provided Plaintiff’s counsel with a clear procedure for addressing and resolving any outstanding

discovery disputes: meet and confer with Defendant’s counsel and, if the parties could not reach

an agreement on the disputed materials, inform the Court by November 5, 2020 and request a

telephonic status conference. Plaintiff’s counsel did not notify the Court or otherwise request a

conference; instead, more than a week after the Court’s clear deadline, Plaintiff’s counsel filed

the instant Motion.

       Plaintiff’s Motion to Compel did not comply with the Court’s express instructions, Order,

or Practices and Procedures for resolving any outstanding discovery disputes. See ECF No. 41.

In addition, Judge Lenihan had previously advised the parties on August 28, 2020 that no further

extensions of discovery would be granted. See ECF No. 34. Furthermore, good cause for

extending the time to complete discovery—impliedly sought by Plaintiff’s Motion—has not been

shown. There is simply no indication in the record before the Court that “more diligent

discovery was impossible.” Pritchard, 255 F.R.D. at 175. Accordingly, Plaintiff’s motion will

be denied.




                                                 6
         Case 2:19-cv-01578-CCW Document 43 Filed 11/17/20 Page 7 of 7




III.   Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Compel Defendant’s Discovery

Responses is hereby DENIED. Furthermore, because the time for discovery is now closed and

because Plaintiff’s counsel failed to comply with the Court’s November 2, 2020 Order and the

Court’s Practices and Procedures concerning discovery disputes, the denial of Plaintiff’s motion

is with prejudice.



DATED this 17th day of November, 2020.



                                            BY THE COURT:



                                            /s/ Christy Criswell Wiegand
                                            CHRISTY CRISWELL WIEGAND
                                            United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                7
